Citation Nr: 1548818	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In October 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  During the hearing, the undersigned granted the motion to advance the case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes this appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

On his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) filed in March 2011, the Veteran indicated that he had last worked from January 1996 to January 2001, as a truck driver.  He denied leaving his job due to his disability(ies), and stated that he had tried to obtain employment since he became too disabled to work.  He indicated that his heart disease and service-connected right foot/ankle disorder prevented him from working.  He reported that he had two years of college, and specified one year of senior pharmacy technician training.

During the October 2015 Board hearing, the Veteran testified that his hearing loss and coronary heart disease had worsened, and that he was experiencing muscle atrophy of the hands.  He indicated that he cannot sit or stand for a normal period of time as his feet go numb.  The Veteran added that he has a hard time hearing people, cannot walk, has difficulty holding objects with his left hand, and has to be careful not to overexert himself due to his heart disorder.  Because of these factors, he stated he is unable to work.  The Veteran also stated that he felt he was unsuitable for either a physical or sedentary job, essentially because he has difficulty driving due to his foot disorder and becomes dizzy with physical activity, and that his legs swell when sedentary, requiring him to frequently get up and move around.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran meets the schedular threshold for the award of a TDIU since he filed his TDIU claim.  In this regard, service connection is currently in effect for: coronary artery disease (rated as 60 percent disabling); hearing loss (rated as 30 percent disabling); residuals of fracture to the right clavicle with degenerative joint disease (rated as 20 percent disabling); residuals of injury to the cervical spine with degenerative joint disease (rated as 20 percent disabling); residuals of injury to the 1st metacarpal of the left hand with degenerative joint disease and mild laxity (rated as 10 percent disabling), and residuals of injury to the right 3rd and 4th toes with laceration of the right Achilles tendon with degenerative joint disease (rated as 10 percent disabling).  Effective March 4, 2011, the date of his TDIU claim, the Veteran has a combined rating of 70 percent and, as of April 11, 2011, he has a combined rating of 90 percent.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.   

The Veteran underwent a VA examination to assess the severity of his service-connected disabilities and the impact such would have on his employability in June 2011.  Based on the fact that the Veteran has alleged that his service-connected disorder have, in general, worsened, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current severity of his service-connected disabilities and the impact such, either singularly or jointly, have on his employability.

Furthermore, the Board finds that a "combined effects" opinion is needed to resolve the Veteran's claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the Board is mindful that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and updated examinations are necessary, the Board finds that an examination that provides a full description of the effects of the Veteran's service-connected disabilities, singularly and jointly, on his ordinary activities, to include his employability would assist in the adjudication of the appeal.  

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his service-connected disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the current level of severity of his service-connected coronary artery disease; hearing loss; residuals of fracture to the right clavicle with degenerative joint disease; residuals of injury to the cervical spine with degenerative joint disease; residuals of injury to the 1st metacarpal of the left hand with degenerative joint disease and mild laxity; and, residuals of injury to the right 3rd and 4th toes with laceration of the right Achilles tendon with degenerative joint disease.

The Veteran's electronic claims folder must be made available to and reviewed by the examiners.  Following the examinations, the examiners should address the following:

 a) Describe the nature and severity of all manifestations associated with the aforementioned service-connected disabilities.

 b) The VA examiner should also provide a full description of the effects, to include all associated limitations, of the Veteran's aforementioned service-connected disabilities SINGULARLY or JOINTLY, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In drawing such conclusions, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's hearing testimony and lay statements, accepted medical principles and objective medical findings.  In other words, all opinions expressed should be accompanied by supporting rationale.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

